NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2774-20

MILAN PATEL, and JIGNA
PATEL,

          Plaintiff-Respondent,
v.

BRIGHTSTAR HOSPITALITY,
LLC, and JAYENDRA C. PATEL,

     Defendant-Appellants.
____________________________

                   Submitted April 27, 2022 – Decided June 27, 2022

                   Before Judges Geiger and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Morris County, Docket No. L-1406-18.

                   Hegge & Confusione, LLC, attorneys for appellants
                   (Michael Confusione, of counsel and on the brief).

                   Lanciano & Associates, LLC, attorneys for respondents
                   (Larry E. Hardcastle, II, of counsel and on the brief).

PER CURIAM
      Defendants Jayendra C. Patel and Brightstar Hospitality LLC (Brightstar)

appeal from a $350,000 bench trial judgment rendered by Judge Peter A.

Bogaard in favor of plaintiffs Milan and Jinga Patel in their lawsuit claiming

breach of contract and conversion. We affirm substantially for the reasons

explained in Judge Bogaard's through and cogent oral opinion, which spans

fifty-two pages of transcript.

      We presume the parties are familiar with the evidence that was adduced

at trial and recounted in detail in Judge Bogaard's opinion. Accordingly, the

pertinent facts need only be briefly summarized in this opinion. Plaintiffs

invested $350,000 into Brightstar to develop a specific parcel of land (the

property) as a Marriot Hotel. That plan depended on defendants purchasing the

property. The parties executed an agreement in connection with the investment.

The agreement provided that defendants would return plaintiffs' investment if

Brightstar did not close on the purchase of the property by December 31, 2016.

The agreement was silent, however, on whether and when the right to request a

return of the investment money would expire.

      Defendants did not close on the purchase of the property by December 31,

2016, but nor did plaintiffs request the return of their money by that date. When




                                                                           A-2774-20
                                       2
the hotel site's owner terminated the sales contract, plaintiffs demanded a return

of their money. Defendants refused to refund their investment.

      On July 18, 2018, plaintiffs filed suit claiming breach of contract and

conversion. Judge Bogaard conducted a two-day bench trial on November 4 and

5, 2020. On May 13, 2021, he entered judgment for plaintiffs on both the breach

of contract and conversion counts, and ordered defendants to pay damages in

the amount of $350,000.

      This appeal follows. Defendants raise the following contentions for our

consideration:

            POINT I

            DEFENDANT DID NOT BREACH THE PARTIES'
            CONTRACTS BY FAILING TO RETURN
            PLAINTIFFS' INVESTMENT MONIES, BECAUSE
            WHEN PLAINTIFFS DEMANDED THE RETURN
            OF THEIR INVESTMENT MONIES IN FEBRUARY
            2018, PLAINTIFFS HAD NO CONTRACTUAL
            RIGHT, BY THAT POINT, TO HAVE THEIR
            MONIES RETURNED.

            POINT II

            FAILING TO RETURN PLAINTIFFS' INVESTMENT
            MONIES WAS NOT CONVERSION UNDER NEW
            JERSEY LAW, BECAUSE WHEN PLAINTIFFS
            DEMANDED THEIR INVESTMENT BACK IN
            FEBRUARY 2018, IT WAS NO LONGER THEIR
            MONEY UNDER THE PARTIES' CONTRACTS.


                                                                            A-2774-20
                                        3
            POINT III

            THE WRONGS THAT THE TRIAL JUDGE SAID
            DEFENDANT    COMMITTED     WERE   NOT
            DETERMINED TO [BE] MATERIAL BREACHES
            AS REQUIRED FOR PLAINTIFFS TO RECOVER
            ON BREACH OF CONTRACT UNDER NEW
            JERSEY LAW.

            POINT IV

            THE JUDGE FAILED TO DETERMINE THE
            PROPER MEASURE OF DAMAGES THAT
            PLAINTIFFS SUFFERED AS A RESULT OF THE
            WRONGS THE JUDGE FOUND DEFENDANT
            COMMITTED.

      Because we affirm substantially for the reasons explained in Judge

Bogaard's commendably thorough and detailed oral opinion, we need not

address defendants' contentions at length. We add the following comments .

      The scope of our review of a bench trial verdict is limited. See D'Agostino

v. Maldonado, 216 N.J. 168, 182 (2013) ("Final determinations made by the trial

court sitting in a non-jury case are subject to a limited and well-established

scope of review[.]" (quoting Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J.

150, 169 (2011))). The law is clear that factual determinations made by a judge

hearing a bench trial "must be upheld if they are based on credible evidence in

the record." Motorworld, Inc. v. Benkendorf, 228 N.J. 311, 329 (2017) (citing

D'Agostino, 216 N.J. at 182); see also Zaman v. Felton, 219 N.J. 199, 215–16

                                                                           A-2774-20
                                       4
(2014) (holding that a trial court's determinations are afforded deference when

they are "substantially influenced by [the judge's] opportunity to hear and see

the witnesses and to have the 'feel' of the case[] . . . ." (quoting State v. Johnson,

42 N.J. 146, 161 (1964))). A trial court's factual determinations will not be

disturbed unless those findings and conclusions were "so manifestly

unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice." Allstate Ins. Co. v.

Northfield Med. Ctr., P.C., 228 N.J. 596, 619 (2017) (quoting Griepenburg v.

Twp. of Ocean, 220 N.J. 239, 254 (2015)).            In contrast, "[a] trial court's

interpretation of the law and the legal consequences that flow from established

facts are not entitled to any special deference." Manalapan Realty, L.P. v. Twp.

Comm. of Twp. of Manalapan, 140 N.J. 366, 378 (1995).

      "In the absence of a factual dispute, we review the interpretation of a

contract de novo." Barila v. Bd. of Educ. of Cliffside Park, 241 N.J. 595, 612

(2020) (quoting Serico v. Rothberg, 234 N.J. 168, 178 (2018)). Under New

Jersey law, where the terms of a contract are clear and unambiguous, there is no

room for interpretation or construction, and the courts must enforce those terms

as written. When presented with an unambiguous contract, the court, therefore,

should not look outside the "four corners" of the contract to determine the


                                                                               A-2774-20
                                          5
parties' intent. Namerow v. PediatriCare Assocs., LLC, 461 N.J. Super. 133,

140 (Ch. Div. 2018); cf. Manahawkin Convalescent v. O'Neil, 217 N.J. 99, 118

(2014) (alteration in original) ("Even in the interpretation of an unambiguous

contract, we may consider 'all of the relevant evidence that will assist in

determining [its] intent and meaning.'" (quoting Conway v. 287 Corp. Ctr.

Assocs., 187 N.J. 259, 269 (2006))).

      A contract, however, may be ambiguous if its terms are "susceptible to at

least two reasonable alternative interpretations," Nestor v. O'Donnell, 301 N.J.

Super. 198, 210 (App. Div. 1997), or when it contains conflicting terms, Rockel

v. Cherry Hill Dodge, 368 N.J. Super. 577, 581 (App. Div. 2004). Where

ambiguity exists, "courts will consider the parties' practical construction of the

contract as evidence of their intention and as controlling weight in determining

a contract's interpretation." Cnty. of Morris v. Fauver, 153 N.J. 80, 103 (1998).

"Having found an ambiguity, 'a court may look to extrinsic evidence as an aid

to interpretation[.]'" Porreca v. City of Millville, 419 N.J. Super. 212, 232 (App.

Div. 2011) (alteration in original) (quoting Chubb Custom Ins. Co. v. Prudential

Ins. Co. of Am., 195 N.J. 231, 238 (2008)); see In re Diet Drugs Prod. Liab.

Litig., 706 F.3d 217, 224 (3d Cir. 2013) ("[I]f the written contract is ambiguous,

a court may look to extrinsic evidence to resolve the ambiguity and determine


                                                                             A-2774-20
                                        6
the intent of the parties." (quoting Glenn Distribs. Corp. v. Carlisle Plastics, Inc.,

297 F.3d 294, 300 (3d Cir. 2002))); Bohler-Uddeholm Am., Inc. v. Ellwood

Group, Inc., 247 F.3d 79, 93 (3d Cir. 2001) (alteration in original) ("A court

may, however, look outside the 'four corners' of a contract if the contract's terms

are unclear[.]").

      A cause of action exists for breach of contract when the plaintiff can

demonstrate that there exists "a valid contract, defective performance by the

defendant, and resulting damages." Coyle v. Englander's, 199 N.J. Super. 212,

223 (App. Div. 1985). The construction of contract terms and whether the

manner in which they were executed constitutes a breach is an issue of fact best

left for the trier of fact. See Great Atl. & Pac. Tea Co. v. Checchio, 335 N.J.

Super. 495, 502 (App. Div. 2000).

      Defendants argue that the trial court erred in finding that plaintiffs timely

exercised their contractual right to demand a return of their money. The trial

court had to decide whether plaintiffs' right to demand a return of their money

expired before they exercised it.      That question required the trial court to

interpret the terms of the agreement. Because the relevant documents were

unclear on the question as to the expiration of the right to demand a return of

the investment money, the court had to look beyond the four corners of the


                                                                               A-2774-20
                                          7
agreement to determine the intent of the parties.          In this instance, that

determination hinged on an assessment of the credibility of the witnesses.

      The trial court believed plaintiffs' testimony. In contrast, the court found

defendant Jayendra Patel's testimony to be "bizarre, nonsensical, [and] divorced

from the realities of the transactions." As we have noted, we defer to the trial

judge's factual findings during a bench trial. Judge Bogaard was in a far better

position than us to make credibility findings because he had an opportunity to

see the witnesses and develop a feel for the case. See Zaman, 219 N.J. at 215–

16.

      Based in large part on his credibility assessments, Judge Bogaard also

determined that defendants committed a material breach of the contract by

failing to return plaintiffs' investment. The court accepted plaintiffs' version of

the relevant events and concluded that the "preponderance of the credible

evidence establishes that the only reason [plaintiffs] didn't ask earlier than

approximately January of 2018 for a return of the funds, is because they weren't

being provided with full and complete information." The trial judge also likened

defendants' conduct in using Brightstar's funds to pay debts on other projects to

a "Ponzi scheme." Based on those factual findings, which are amply supported

by credible evidence in the record, the trial court ultimately concluded that a


                                                                             A-2774-20
                                        8
breach of contract clearly occurred. We see no reason to disturb that fact-

sensitive determination.

      Judge Bogaard also properly found that the appropriate measure of

damages for defendants' failure to return plaintiffs' $350,000 investment was an

award of that sum. Under New Jersey law, defendants are liable for "all of the

natural and probable consequences of the breach of th[eir] contract." Pickett v.

Lloyd's, 131 N.J. 457, 474 (1993); see also Donovan v. Bachstadt, 91 N.J. 434,

444 (1982) (The goal of a damage award is "to put the injured party in as good

a position as . . . if performance had been rendered . . . .").

      To reiterate, the trial judge found that the April 23, 2016 agreements

required defendants to return "all monies paid" by plaintiffs if defendants did

not close on the purchase of the property on which the hotel was to be built. I t

is undisputed that plaintiffs each paid $175,000 for a total of $350,000. Because

defendants failed to close on the property, the trial court appropriately found

that plaintiffs suffered damages in the amount of $350,000.

      To the extent we have not specifically addressed them, any remaining

arguments raised by defendants lack sufficient merit to warrant discussion in

this opinion. R. 2:11-3(e)(1)(E).

      Affirm.


                                                                           A-2774-20
                                          9